Citation Nr: 1132977	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  For the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009, entitlement to an evaluation in excess of 10 percent for arthritis with degenerative disc disease of the low back.

2.  From September 5, 2009, entitlement to an evaluation in excess of 20 percent for arthritis with degenerative disc disease of the low back.

3.  Entitlement to an extension of a temporary total evaluation beyond November 1, 2006, for arthritis with degenerative disc disease of the low back requiring convalescence.

4.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee.

5.  For the period from March 31, 2006, to October 12, 2009, entitlement to an evaluation in excess of 10 percent for arthritis of the left knee.

6.  From December 1, 2010, entitlement to an evaluation in excess of 30 percent for residuals of left total knee replacement.

7.  Entitlement to a compensable evaluation for arthritis for the right shoulder.  

8.  Entitlement to a compensable evaluation for arthritis for the left shoulder.

9.  Entitlement to a compensable evaluation for arthritis for the right hip.  

10.  Entitlement to a compensable evaluation for arthritis for the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In December 2007, the Veteran and his spouse testified before a Veterans Law Judge (VLJ).  Because that VLJ is no longer employed by the Board, VA offered the Veteran an additional hearing.  However, he indicated that he did not wish to appear at an additional hearing and asked that his case be considered on the evidence of record.  

In March 2009, the Board remanded the case for further development.

In a February 2010 rating decision, the RO extended a temporary 100 percent evaluation based on treatment for the Veteran's low back disability necessitating convalescence to October 31, 2006, and assigned a 10 percent evaluation from November 1, 2006, and assigned a 20 percent evaluation from September 5, 2009.  The record further reflects that the Veteran underwent a left total knee replacement in October 2009.  As such, the RO assigned a 100 temporary evaluation from October 13, 2009, and a 30 percent evaluation from December 1, 2010.  See February 2010 rating decision.

Based on the current record, it is unclear whether the Veteran is currently employed.  In several statements, the Veteran indicated that he might be unable to work due to his service-connected disability.  The Board finds that the RO must clarify whether the Veteran is seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue is referred to the RO for appropriate action.

The issue of entitlement to an evaluation in excess of 30 percent for residuals of left total knee replacement from December 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009, the Veteran's low back disability was primarily productive of arthritis, degenerative disc disease, pain, and forward flexion to 85 degrees.  

2.  For the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009, there was no lay or medical evidence showing incapacitating episodes of disc disease having a total duration of at least two weeks but less than four weeks per year.

3.  Since September 5, 2009, the Veteran's low back disability is productive of arthritis, degenerative disc disease, forward flexion of 60 degrees, and a well-healed surgical scar.  There is no lay or medical evidence showing favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of disc disease having a total duration at least four but less than six weeks per year.

4.  Throughout the appeal period, the Veteran's low back disability was productive of radiculopathy of the right lower extremity.

5.  The Veteran's low back surgery on July 7, 2006 did not require convalescence beyond November 1, 2006.

6.  The Veteran's service-connected right knee disability is productive of x-ray evidence of arthritis and range of motion no worse than 2 to 100 degrees with pain.   Right knee flexion limited to 30 degrees, and extension limited to 15 degrees has not been shown.  

7.  Resolving all reasonable doubt in the Veteran's favor, he has had slight instability of his right knees throughout the appeal period.

8.  For the period from March 31, 2006, to October 12, 2009, the Veteran's left knee disability was productive of moderate degenerative arthritis and range of motion no worse than 2 to 110 degrees with pain.  Left knee flexion limited to 30 degrees, and extension limited to 15 degrees has not been shown.  

9.  The Veteran is left-hand dominant. 

10.  The Veteran's right shoulder disability is manifested by x-ray evidence of arthritis, normal range of motion and pain; however, the preponderance of the evidence shows that the condition is not productive of impairment of the clavicle, scapula, or humerus, or additional functional loss due to pain or other symptoms.

11.  The Veteran's left shoulder disability is manifested by x-ray evidence of arthritis, normal range of motion and pain; however, the preponderance of the evidence shows that the condition is not productive of impairment of the clavicle, scapula, or humerus, or additional functional loss due to pain or other symptoms.

12.  The Veteran's right and left hip disabilities are primarily productive of no more than moderate arthritis, pain, and noncompensable limitation of motion with pain; ankylosis is not shown.


CONCLUSIONS OF LAW

1.  For the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009, the criteria for an evaluation in excess of 10 percent for service-connected arthritis with degenerative disc disease of the low back are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  From September 5, 2009, the criteria for an evaluation in excess of 20 percent for service-connected arthritis with degenerative disc disease of the low back are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5235-5243 (2010).

3.  The criteria for a separate 10 percent evaluation, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

4.  The criteria for extension beyond November 1, 2006, of a temporary total rating for convalescence of the low back have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2010).

5.  The criteria for an evaluation higher than 10 percent for the right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2010).

6.  The criteria for a separate 10 percent evaluation, but no higher, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2010).

7.  For the period from March 31, 2006, to October 12, 2009, the criteria for an evaluation higher than 10 percent for the left knee disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2010).

8.  The criteria for a 10 percent rating for arthritis of the right shoulder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).

9.  The criteria for a 10 percent rating for arthritis of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2010).

10.  The criteria for a 10 percent rating for arthritis of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).

11.  The criteria for a 10 percent rating for arthritis of the left hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VCAA also requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in May 2006, October 2006, March 2009, and August 2009.   Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence. The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claims were readjudicated by way of a supplemental statement of the case in February 2010.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains service treatment records, VA medical evidence, private medical evidence, various lay statement, and a hearing transcript.  The Veteran has undergone VA examinations in conjunction with this appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for higher ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Low Back

The Veteran asserts that he is entitled to an increased evaluation for his service-connected low back disability.  A low back disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  

Under the general rating formula, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  This code provides that a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent evaluation requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent evaluation is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Where, as here, a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

a.  Increased Rating Claim for Low Back Disability prior to September 5, 2009

The Veteran seeks an evaluation in excess of 10 percent for his low back disability for the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009.  

Evidence relevant to the severity of the Veteran's low back disability during the applicable time periods, includes private office notes dated in 2006 from Orlando Neurosurgery showing treatment for back pain due to L5-S1 degenerative disc disease with foraminal stenosis and acute right L5 radiculopathy.  In this regard, according to January 2006 notes, the Veteran received epidural blocks and a high dose of steroids for low back pain and radicular pain extending into the right lower extremity.  In February 2006, the Veteran reported improvement, approximately 50 percent, of pain after having competed the two epidural blocks.  The physician also noted that the Veteran was still having difficulty standing and sitting with right radicular pain.   Conservative treatment was recommended unless pain persisted at that level.

In May 2006, the Veteran had a VA examination of the spine; he reported mild pain in the lumbar spine with radicular symptoms.  His posture and gait was normal.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no ankylosis of thoracolumbar spine.  There were mild spasms in the lumbar sacrospinals, bilaterally.  Flexion of the lumbar spine was to 85 degrees, and extension was to 10 degrees.  Lateral flexion was to 15 degrees, bilaterally, and lateral rotation was to 20 degrees, bilaterally.  There was no additional limitation of motion upon repetitive use.  Motor examination of the extremities was normal, as was sensory examination.  Reflexes of the extremities were normal.  Lasegue's sign was not positive.  Diagnosis was degenerative disc disease of the lumbar spine with radiculopathy.  

According to a July 2006 operative report from Orlando Regional Healthcare System, the Veteran underwent an L5 laminectomy, partial bilateral L5-S1 facetectomy, bilateral L5-S1 foraminotomy, L5-S1 posterior lumbar interbody fusion, pedicle screw fixation and transverse process fusion.

Based on the above findings, the Board finds that an evaluation in excess of 10 percent is not warranted for the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009.  In this regard, there was no evidence of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As indicated above, flexion of the lumbar spine was to 85 degrees on May 2006 VA examination.  Moreover, there was no evidence of  a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, for the applicable time periods, an evaluation higher than 10 percent is not warranted for the Veteran's low back disability under the general rating formula.  
A higher evaluation is also not warranted for the Veteran's disc disease under Diagnostic Code 5243.  In this regard, although the Veteran carries a diagnosis of disc disease, there was no evidence showing incapacitating episodes of disc disease having a total duration of at least two weeks but less than four weeks per year.  

b.  Increased Rating Claim for Low Back Disability since September 5, 2009 

On September 5, 2009, the Veteran underwent VA examination of his spine, in pertinent part.  His history of back surgery was noted.  His primary complaints were back pain, left foot numbness, decreased spine motion, back stiffness, weakness, and spasms.  He reported having had 1-2 incapacitating episodes of back pain lasting hours over the past 12 months.  On examination, the Veteran was noted as having an abnormal gait characterized by a slowed cadence.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, scoliosis, or reverse lordosis.  Lumbar lordosis was present.  Flexion of the lumbar spine was to 60 degrees; and extension was to 10 degrees; right and left lateral flexion was to 15 degrees; and right and left lateral rotation was to 10 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Lasegue's sign was not positive.  Motor examination was as follows:  hip flexion was normal, bilaterally; hip extension and right knee flexion were 4/5 on the right, and normal on the left.  Knee extension, ankle plantar flexion, and great toe extension were normal.  Ankle dorsiflexion was normal on the right and 4/5 on the left.  Muscle tone was normal and there was no muscle atrophy.  Sensory examination of the lower extremities was normal.  Ankle and knee jerk reflexes were normal (2+).  Diagnosis was status- post lumbar spinal fusion/decompression.  The examiner indicated that the current severity of the Veteran's lumbar spine disability is moderate.  The examiner also noted a surgical scar along the midline of the Veteran's lumbar spine measuring 0.5 cm x 10 cm.  There were no signs of skin breakdown.  There was no inflammation, edema, keloid formation or other disabling effects.  Diagnosis was well-healed lumbar spine surgical scar.  

On review, the Board concludes that an evaluation higher than 20 percent is not warranted for the Veteran's low back disability since September 5, 2009.  The evidence reflects that the Veteran's low back disability is primarily productive of degenerative disc disease and forward flexion of 60 degrees.  There is also no lay or medical evidence showing favorable ankylosis of the entire thoracolumbar spine.  
As there is no evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine.  As such, a higher evaluation of 40 percent is not warranted under the general rating formula.

The Board further notes that there is no evidence showing incapacitating episodes of disc disease having a total duration at least four but less than six weeks per year.  Thus, a higher evaluation of 40 percent is not warranted under Diagnostic Code 5243 for disc disease.  

The Board has also considered whether a separate evaluation is warranted for the scar on the Veteran's low back stemming from his previous surgery.  However, the scar is not considered in any way disfiguring, or the equivalent of a painful or unstable scar, thus Diagnostic Codes 7800-7805 do not provide for a higher evaluation.  Indeed, the 2009 VA examiner characterized the low back scar as superficial and well-healed.

Nevertheless, the Board acknowledges the Veteran's complaints of radicular pain into the right lower extremity.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Despite the Veteran having normal sensory VA examinations, the Board notes that he is competent to report his observable symptoms, such as pain, tingling, and numbness.  Moreover, the medical evidence shows that the Veteran is currently diagnosed with radiculopathy of the right lower extremity.  Thus, the Board finds that the medical and lay evidence supports his entitlement to a separate 10 percent evaluation, and no more, under Diagnostic Code 8520, for radiculopathy of the right lower extremity.  In light of the absence of objective clinical findings of nerve impairment in the right leg, the Board concludes that there moderate incomplete paralysis of the sciatic nerve in the right leg has not been shown.  

In sum, the Board concludes that higher evaluations are not warranted for the Veteran's low back disability for the entire appeal period; however a separate 10 percent evaluation is warranted for right leg radiculopathy.

c.  Temporary total evaluation beyond November 1, 2006, following low back surgery 

VA law and regulations provide that a temporary total disability rating will be assigned following a hospital discharge or outpatient release, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release if the treatment of a service-connected disability resulted in one of the following: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, or the necessity for house confinement or continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one or more major joints.  38 C.F.R. § 4.30(a)(1)-(3).

Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a). 38 C.F.R. § 4.30(b).

As indicated, on July 6, 2006, the Veteran underwent low back surgery due to intractable back pain and right leg radicular symptoms.  The Veteran was initially granted a temporary 100 percent evaluation based on convalescence, effective July 6, 2006.  However, in the February 2010 supplemental statement of the case, the RO granted a 2 month extension of the temporary total evaluation, until October 31, 2006.  This grant was implemented in the RO's February 2010 rating decision.  

In carefully reviewing the record, the Board finds that an additional extension of the temporary total rating beyond November 1, 2006, based on convalescence is not warranted.   The objective medical evidence of record does not indicate the presence of severe postoperative residuals subsequent to November 1, 2006.  There is no medical evidence of incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement.  38 C.F.R. § 4.30.  The record reflects that the Veteran presented to his private physician on November 9, 2006, with complaints of hip pain.  It was noted that he had "just recovered" from back surgery.  There are no back complaints shown on the record.  The preponderance of the evidence is therefore against the extension of a temporary total convalescent rating beyond November 1, 2006.  

Knees

The Veteran seeks higher evaluations for right and left knee disabilities which are both rated under Diagnostic Codes 5010, 5260 and 5261.  In this decision, the Board adjudicates the increased rating claim for right knee disability, as well as the increased rating claim for left knee disability prior to October 13, 2009.

Diagnostic Code 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under Diagnostic Code 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

According to Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under Diagnostic Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

Diagnostic Code 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

Evidence relevant to the knees includes a May 2006 VA examination report, in which the Veteran reported pain, weakness, and stiffness.  He denied any instability or giving way of the right knee.  There was evidence of crepitation and grinding of the right knee, but not evidence of a mass behind the knee, clicks or snaps, or instability.  Flexion of the right knee was to 100 degrees with pain, and extension was to 5 degrees with pain.  There was additional limitation of motion upon repetitive use.  While flexion of the right knee remained the same, extension was further limited to 10 degrees due to pain.  Flexion of the left knee was to 110 degrees, and extension was limited to 2 degrees.  There was additional limitation of motion upon repetitive use, as limitation of motion was from 2 to 50 degrees due to pain.  X-rays of the left knee showed evidence of mild to moderate tri-compartmental degenerative joint disease.  

In June 2006, the Veteran was referred to a private orthopedic surgeon due to left knee pain.   On examination, his left knee exhibited mild swelling.  The physician indicated that the Veteran had "good" range of left knee motion.  He had varus alignment of the knee.  He was not particularly tender over the medial or lateral joints.  There was crepitus on range of left knee motion.  The ligaments were stable.  X-rays of the left knee showed degenerative changes in all three compartments.
Impression was moderate degenerative osteoarthritis of the left knee, no sign of internal derangement.  An injection in the knee was administered.

An MRI taken in September 2006 showed evidence of degenerative changes to include chondromalacia of the right knee, a small tear of the lateral meniscus, and moderate Baker's cyst; and severe osteoarthritic changes on the left.  

In March 2007, the Veteran underwent private arthroscopy of the left knee with partial medial meniscectomy, partial lateral meniscectomy, patellar, medial femoral and medial tibial plateau chondroplasty using microfracture technique, joint debridement, and joint injection.  

In August 2007, the Veteran sought treatment for right knee pain from his private orthopedic surgeon.  The right knee was swollen and tender over the medial and lateral joint lines.  Range of motion was "pretty good."  The ligaments were stable.  Impression was right knee degenerative osteoarthritis and internal derangement.

On VA "joints" examination conducted on September 5, 2009, the Veteran reported increased bilateral knee pain, especially in the left knee.  He also reported stiffness, weakness, and tenderness of the knees.  Physical examination of the right knee revealed no crepitation, masses behind knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other abnormalities.  There was evidence of right knee clicks or snaps, grinding, and guarding of movement.  Flexion of the right knee was to 125 degrees with pain, and extension was normal.  Flexion of the left knee with pain was to 110 degrees, and extension was normal.  There was no objective evidence of pain following repetitive motions and no additional limitations after repetitive use.  Diagnosis was moderate to severe bilateral knee arthritis.  In addition, the examiner noted 2 small arthroscopic knee surgery scars measuring 0.2 cm x 1 cm.  The scars were superficial and were not painful.  There was also no inflammation, edema, or keloid formation, or other disabling effects.  

The Board has reviewed the evidence of record and finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right knee disability or for his left knee disability prior to October 13, 2009.  The range of motion findings as noted above do not show that the Veteran's right knee disability or his left knee disability prior to October 13, 2009, were productive of flexion limited to 30 degrees, or extension limited to 15 degrees.  As such, an evaluation higher than 10 percent under Diagnostic Codes 5260 or 5261 is not warranted for the right knee disability or the left knee disability during the applicable time period.  

The Board further acknowledges the objective evidence of bilateral knee pain on range of motion testing.  However, as discussed above, the Veteran does not nearly approximate the criteria for higher evaluations under the limitation of motion codes for either knee, even considering the additional limitations of left and right knee motion upon repetitive use, as shown during the May 2006 VA examination.  The Board further notes that during the most recent VA examination in September 2009, there was no objective evidence of bilateral knee pain upon repetitive use or any additional limitations.  As such, the Board finds that the currently assigned 10 percent evaluations appropriately reflect the extent of pain and functional impairment that the Veteran may have experienced as a result of his service-connected right knee disability, as well as his left knee disability prior to October 13, 2009.

Nevertheless, the Board observes that, at his December 2007 Board hearing, the Veteran reported instability of his knees and he is competent to report any observable symptoms.  While the objective clinical findings of record do not support a finding of instability of the knees, during his May 2006 and September 2009 VA examinations, there was also evidence of clicks, snaps, and crepitus in the right knee, as well as guarding of movement.  These findings equate to slight instability of the right knee and thus, a separate 10 percent evaluation is awarded under Diagnostic Code 5257.  The evidence does not support the assignment of an even higher evaluation for instability of the right knee, as there are no objective clinical findings of moderate recurrent subluxation or instability of the knee.

Although a private physician in June 2006 noted that the Veteran had crepitus in his left knee, there are no other factors suggestive of instability of that knee.  The physician indicated that the Veteran had varus alignment of the left knee and was not particularly tender over the medial or lateral joints.  Moreover, at that time, the Veteran's ligaments in the left knee were noted as stable.  Thus, the Board concludes that a separate evaluation for instability of the left knee prior to October 13, 2009, is not warranted.

Further, the Board notes that Diagnostic Code 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage of either knee.  And although bilateral knee pain has been present throughout the appeal, there have been no findings of locking or effusion into either knee joint, thus Diagnostic Code 5258 is inapplicable.

The Board has also considered whether a separate evaluation is warranted for the scar on the knee stemming from previous surgeries.  However, the evidence reflects that the surgical scar is not in any way disfiguring, or the equivalent of a painful or unstable scar, thus Diagnostic Codes 7800-05 do not provide for a higher rating.  In sum the Board concludes that the Veteran's right knee disability during the appeal period, and his left knee disability prior to October 13, 2009, has not been more than 10 percent disabling, respectively.  Nonetheless, the Board concludes that a separate 10 percent evaluation, but no higher, for right knee instability is warranted.  

Shoulders

The Veteran's right and left shoulder disabilities are assigned separate noncompensable evaluations under Diagnostic Code 5010-5201.  The Veteran maintains that his shoulder disabilities warrant higher evaluations.  

As noted above, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

There was some apparent conflict as to which extremity is the Veteran's dominant one.  The RO has characterized the Veteran's left shoulder as his dominant one.  At his May 2006 VA examination, the Veteran reported that he was right-handed but at his December 2007 hearing, he stated he was left-handed.  And previously, he reported being left-handed (VA examination in September 1995).  Clarification was requested pursuant to the Board's 2009 remand, and the September 2009 VA examiner clarified that the Veteran is left-hand dominant.  

Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent evaluation for limitation of motion of the major or minor arms at shoulder level.  A 20 percent evaluation is also warranted for limitation of motion of the minor arm midway between side and shoulder level.  An evaluation of 30 percent is assigned for limitation of motion of the major arm midway between side and shoulder level.  An evaluation of 30 percent is also assigned for limitation of motion of the minor arm to 25 degrees from the side.  An evaluation of 40 percent is assigned for limitation of motion of the major arm to 25 degrees from the side. 

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5203, malunion of the clavicle or scapula (major or minor), or nonunion without loose movement (major or minor) warrants a 10 percent evaluation.  A 20 percent evaluation requires nonunion with loose movement or dislocation of either the major or minor arm. These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

According to the May 2006 VA examination report, the Veteran denied having any shoulder problems but did report pain.  Flexion and abduction of shoulders were to 180 degrees bilaterally; internal and external rotation was to 90 degrees, bilaterally.  Pain was not indicated, and there was no evidence of additional imitation of motion on repetitive use.  X-rays of the shoulders were reviewed and showed mild ACJ arthrosis.  The examiner indicated that there were no significant occupational effects due to bilateral shoulder pain.  Diagnosis was asymptomatic shoulders.

On VA "joints" examination conducted on September 5, 2009, flexion and abduction of the right and left shoulders were both to 180 degrees; internal and external rotation was to 90 degrees, bilaterally.  There was no objective evidence of pain with active shoulder motion, bilaterally.  There was also no objective evidence of pain following repetitive shoulder motion nor were there any additional limitations after three repetitions or range of motion.  Physical examination of the shoulders was basically unremarkable.  Diagnosis was "Bilateral shoulder condition has resolved."  

Thus, although the Veteran's range of bilateral shoulder motion has been normal throughout the appeal period, in light of Diagnostic Code 5003 and 38 C.F.R. § 4.59, which provide that painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion, separate 10 percent ratings for arthritis of the right and left shoulders is warranted.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, even considering the Veteran's complaints of bilateral shoulder pain, given the lay and medical evidence, Board finds that the preponderance of the evidence is against entitlement to evaluations in excess of 10 percent.   

The Board has also considered the criteria of Diagnostic Code 5202, which contemplates impairment of the humerus; however, such impairment has not been shown.  Likewise, there is no evidence of malunion of the right or left clavicle, or scapular or nonunion without loss movement, thus higher evaluations are not warranted under Diagnostic Code 5203.

In summary, the Board finds that the evidence shows that the Veteran's right and left shoulder disabilities warrant separate 10 percent ratings, and no more.  To this extent, the appeals are granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Bilateral Hips

The Veteran's service-connected right and left hip disabilities are assigned separate noncompensable evaluations, pursuant to Diagnostic Code 5010-5201.  

The Board reiterates that, when read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis. Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.

The evidence reflects that during the May 2006 VA examination, the Veteran reported having no problems with his hips.  Flexion of the right hip was to 100 degrees, and extension was to 10 degrees.  Abduction was to 35 degrees; adduction was to 15 degrees; internal rotation was to 15 degrees, and external rotation was to 25 degrees.  Flexion of the left hip was to 100 degrees, and extension was to 5 degrees.  Internal rotation of the hips was to 15 degrees; abduction was to 30 degrees; adduction was to 15 degrees; internal rotation was to 15 degrees; and external rotation was to 25 degrees.  There was no pain with motion of the hips or additional limitation upon repetitive use.  X-rays showed evidence of mild degenerative joint disease of the hips.  The examiner's assessment was "problem-free hips."

According to private office notes dated in November 2006, the Veteran reported hip pain that he felt had developed after his back surgery.  On examination, he had "good" range of motion, but had pain at the extremes of movement.  The pain was located in the groin area.  X-rays showed moderate arthritis of both hips.

On VA "joints" examination conducted on September 5, 2009, abnormal hip motion and guarding of movement were shown.  Flexion of the right hip was to 90 degrees; extension was to 20 degrees; and right abduction was to 30 degrees.  The Veteran could not cross his left leg over his right.  There was no objective evidence of pain with active motion of the right hip.  Flexion of the left hip was to 110 degrees; left extension was to 30 degrees; left abduction was to 30 degrees.  There was objective evidence of pain with active motion of the left hip.  There was also no objective evidence of pain following repetitive motion of either hip nor were there any additional limitations after three repetitions of range of motion.  Ankylosis of the hips was not shown.  Diagnosis was mild to moderate bilateral hip arthritis.

Thus, the Board finds that the above-noted findings do not meet the criteria for a compensable evaluation for right and left hip disabilities under Diagnostic Code 5251 or 5252.  At no time during the appeal period has either the right or left hip been productive of flexion of the thigh limited to 45 degrees, or extension limited to 5 degrees.  However, although the Veteran's range of motion has been normal throughout the appeal period, in light of Diagnostic Code 5003 and 38 C.F.R. § 4.59, which provide that painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion, separate 10 percent ratings for arthritis of the right and left hips is warranted.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, even considering the Veteran's complaints of pain, given the lay and medical evidence, Board finds that the preponderance of the evidence is against entitlement to evaluations in excess of 10 percent.   

A higher evaluation is also not warranted under Diagnostic Code 5250, as there is no evidence of ankylosis of either hip.

In sum, the Veteran's right and left hip disabilities are primarily productive of no more than moderate arthritis with noncompensable limitation of motion and pain, which warrants separate 10 percent ratings, and no more.  To this extent, the appeal is granted.  See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular consideration 

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected low back disability, right knee disability, left knee disability prior to December 2010, bilateral shoulder disability, and bilateral hip disability.  The evidence reflects that these disabilities are primarily productive of pain, decreased range of motion in some cases, and functional impairment, manifestations which are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate these disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

For the periods from March 31, 2006, to July 5, 2006, and from November 1, 2006, to September 4, 2009, entitlement to an evaluation in excess of 10 percent for arthritis with degenerative disc disease of the low back is denied.

From September 5, 2009, entitlement to an evaluation in excess of 20 percent for arthritis with degenerative disc disease of the low back is denied.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted for the entire appeal period.

Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee is denied.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for impairment analogous to instability of the right knee is granted for the entire appeal period.

For the period from March 31, 2006, to October 12, 2009, entitlement to an evaluation in excess of 10 percent for arthritis of the left knee is denied.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for arthritis of the right shoulder is granted.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for arthritis of the left shoulder is granted.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for arthritis of the right hip is granted.

Subject to the law and regulations regarding monetary benefits, a separate rating of 10 percent, but no higher, for arthritis of the left hip is granted.


REMAND

On October 13, 2009, the Veteran underwent left triathlon total knee arthroplasty, and was assigned a temporary 100 percent evaluation since the date of that surgery.  The record further reflects that in December 2009, the Veteran underwent manipulation of his left knee, status-post arthroplasty due to continued complaints of knee pain.  The Veteran now contends that he is entitled to an increased evaluation for status-post left knee replacement which has been assigned a 30 percent evaluation under Diagnostic Code 5055 since December 1, 2010.  

Under Diagnostic Code 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity. For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum evaluation for a prosthetic replacement of the knee joint is 30 percent.

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.

The Veteran's most recent VA examination was conducted in September 2009, prior to his left knee replacement and subsequent manipulation of the left knee.  Thus, an updated VA examination is necessary to determine whether his left knee disability warrants an evaluation in excess of the 30 percent currently assigned.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of the Veteran's status-post left knee replacement. The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all current left knee pathology, status-post knee replacement found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left knee on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the left knee.  The examiner should also determine if the knees lock and if so the frequency of the locking. The examiner should also indicate whether there is ankylosis of the left knee.

2.  After the above has been completed, re-adjudicate the Veteran's increased rating claim for status-post left knee replacement.   If the benefit sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


